DETAILED ACTION
Status of the Claims
	Claims 1 and 3-21 are pending in the instant application. Claims 14 and 21 have been withdrawn based upon Restriction/Election as discussed below. Claims 1, 3-13 and 15-20 are being examined on the merits in the instant application.

Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.

Elected Species for Examination
	Applicants have elected the following species in the reply filed 01/03/2019: (a)(i) a species of hydrophilic macromolecular domain is poly(ethylene glycol); (a)(ii) a species of biodegradable polyphosphazene domain comprising one or more ligands having binding affinity to a pharmaceutical agent with specificity to R and R’: is the polyphosphazene comprising a first polyphosphazene and second polyphosphazene as set forth in previous claim 2:

    PNG
    media_image1.png
    175
    208
    media_image1.png
    Greyscale

the first polyphosphazene with its R, R’ being carboxylatophenoxy as the second structure shown in claim 5:

    PNG
    media_image2.png
    243
    521
    media_image2.png
    Greyscale
,
and the second polyphosphazene with its R, R’ being ammonium ligand as the structure show in in claim 6:

    PNG
    media_image3.png
    213
    496
    media_image3.png
    Greyscale

(b) a species of link is a covalent link via one or more covalent bonds (i.e. the hydrophilic macromolecular domain and the biodegradable polyphosphazene are linked though one or more covalent bonds); and (c) a species of pharmaceutical is a protein drug.
Priority
	The U.S. effective filing date for claims 1, 3-13 and 15-20 has been determined to be 06/27/2019, the filing date of the instant application. The instant application is a continuation-in-part of U.S. Application 15/772,159 (abandoned) which is a 371 of PCT/US16/59516 which claims priority to the U.S. Provisional Application No. 62/247,373. Instant claims 1, 3-6, 10 and 11 each include the new matter, relative to the parent Applications, requiring two different polyphosphazenes (i.e. a first polyphosphazene and a second polyphosphazene) “wherein at least one R or R’ group is an interreacting group and is an anionic ligand” and “wherein at least one R or R’ group is an interacting group and is a cationic ligand” (instant claims 1 & 10), and the ammonium ligands of instant claims 4 & 6. Claims 3-5, 10 and 11 each depend from and include similar subject matter to claims 1 & 6, and thus also include new matter relative to the parent Applications.
Response to Arguments:
	Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive.
	Applicants arguments that the instant Application is entitled to the its earliest priority date, or at least to the filing date of the Parent PCT, which is October 28, 2016 (p. 8, lines 10-12).
	It response the examiner notes that for written description support, it is the claims that the Office considers, and therefore the claims are given a U.S. effective filing date. The examiner notes that the interview summary, attached, covered the priority claim in some detail. The examiner has reviewed Applicants specific citations in the Parent PCT and maintains that the instant claims are not fully supported therein. The examiner acknowledges that Applicants specifically point to paragraphs [0045], [0046] and [0068]. The examiner emphasizes that the instant claims are directed to the embodiment of Example 13, and Figure 11 which is described as spontaneously self-assembled PEGylated polyelectrolyte complexes (instant Specification, pp. 28-29, [0142]-[0143]), which subject matter is new matter to the instant Application. And while the examiner acknowledges that the first polyphosphazene including the anionic species side-chain carboxylatophenoxy (Example 1, PCPP; instant claim 5) is clearly disclosed, and the species “dimethylaminopropyl” ([0045]) is suggested and is similar to the cationic species of instant claim 6, the combination of the two to form a polyion complex (i.e. spontaneously self-assembled PEGylated polyelectrolyte complexes) is clearly not disclosed in the Parent PCT. Therefore the examiner maintains that the priority of the instant claims is limited to the filing date of the instant Application which included the new matter included therein. The examiner also emphasizes that the obviousness rejection is not over the Parent PCT (ANDRIANOV ‘483, WO 2017/075483 A1) alone as this is not seen as sufficient to support an obviousness rejection. And while obviousness and written description are separate requirements the fact that an obviousness rejection is not supported over the Parent PCT alone clearly suggests the lack of written description therein of the instantly claimed subject matter.
Rejections -- 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3-13 and 15-20 remain rejected under 35 U.S.C. 103 as being unpatentable over ANDRIANOV ‘483 (WO 2017/075483 A1) in view of Harada et al. (“Formation of Polyion Complex Micelles in an Aqueous Milieu from a Pair of Oppositely-Charged Block Copolymers with Poly(ethylene glycol) Segments,” 1995, ACS; Macromolecules, Vol. 28, No. 15, pp. 5294-5299) and Teasdale et al. (“Polyphosphazenes: Multifunctional, Biodegradable Vehicles for Drug and Gene Delivery,” MDPI AG, Polymers, 5,161-187).
Applicants Claims
	Applicant claims a multifunctional macromolecular carrier comprising: (i) a hydrophilic macromolecular domain, and (ii) a biodegradable polyphosphazene macromolecular domain comprising one or more ligands having binding affinity to a pharmaceutical agent and interreacting pendant groups, wherein the hydrophilic macromolecular domain and the biodegradable polyphosphazene macromolecular domain are linked through one or more covalent bonds or one or more non-covalent interactions, wherein the biodegradable polyphosphazene macromolecular domain comprises a first polyphosphazene and a second polyphosphazene, wherein the first polyphosphazene has the following structure:

    PNG
    media_image4.png
    150
    183
    media_image4.png
    Greyscale
,
wherein n is an integer from 10 to 500,000, wherein at least one R or R’ group is an interreacting group and is an anionic ligand, and wherein the second polyphosphazene has the following structure:

    PNG
    media_image5.png
    146
    177
    media_image5.png
    Greyscale
’
wherein n is an integer from 10 to 500,000, wherein at least on R or R’ group is an interreacting group and is a cationic ligand (instant claim 1).
	Applicant further claims the anionic ligand is selected from carboxylate ligands (instant claim 3) and is:

    PNG
    media_image2.png
    243
    521
    media_image2.png
    Greyscale

and the cationic ligand is selected from ammonium ligands (instant claim 4) and is: 

    PNG
    media_image3.png
    213
    496
    media_image3.png
    Greyscale
 
wherein X is -O- or -NH- (instant claims 5-6, 10-11).
	Applicants further claim the hydrophilic macromolecular domain is poly(ethylene glycol) (instant claim 7).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            ANDRIANOV ‘483 teaches  multifunctional biodegradable carriers for drug delivery  (title), and particularly “pharmaceutical agent carriers (e.g., multifunctional polyphosphazenes). Such polymers can be useful as delivery carriers for pharmaceutical agents. Specifically they can be useful for prolonging serum half-life, reducing immunogenicity, and facilitating intracellular and cytosolic delivery of pharmaceutical agents. Also provided are compositions comprising pharmaceutical agent carriers and methods of delivering pharmaceutical agents using the compositions.” (see whole document, particularly the abstract).
	ANDRIANOV ‘483 teaches that the polymers of their invention are particularly useful as drug carriers ([0008]), and that that the binding ligands of the present disclosure include functionalities capable of forming covalent or non-covalent bonds with a therapeutic drug, such as e.g., a small molecule, nucleic acid, peptide or protein (i.e. a protein drug) ([0038], [0053]-[0055]), including ligands for multivalent interactions may include carboxyl and tertiary amino groups, among others ([0041])(instant claims 13, 15-16). ANDRIANOV 483’ teaches that “The pharmaceutical agents can be bound to the multifunctional macromolecular carrier through one or more multivalent covalent interactions or one or more multivalent noncovalent interactions.” (p. 5, lines 2-4; claim 12)(instant claim 16). ANDRIANOV ‘483 teaches “A multifunctional macromolecular carrier comprising one or more pharmaceutical agents of the present disclosure can be provided in pharmaceutical compositions for administration by combining them with any suitable pharmaceutically acceptable carriers, excipients and/or stabilizers.” ([0061]; claims 13-14)(instant claims 17-18). ANDRIANOV ‘483 further teaches “Statement 16. A composition according to any one of Statements 13 to 15, where the excipient comprises spermine, spermidine, or a combination thereof.” (p. 15, lines 17-18; claims 15-16)(instant claims 19-20).
	ANDRIANOV ‘483 teaches  that “Formulations for the treatment of diseases in humans comprising a multifunctional macromolecular carrier for the delivery of pharmaceutical agent comprising a hydrophilic macromolecular domain of essentially linear geometry and a biodegradable macromolecular domain, comprising at least one side group selected from the following functionalities: (1) ligands providing binding affinity to a pharmaceutical agent, (2) functionalities displaying membrane disruptive activity between pH 4.0 and pH 6.8, wherein said hydrophilic macromolecular domain can be linked to said biodegradable macromolecular domain through covalent bonds or non-covalent interactions and said macromolecular carrier is formulated with a pharmaceutical agent.” ([0052]). And further that “A pharmaceutical drug carrier […], wherein the biodegradable polyphosphazene macromolecular domain is a polyphosphazene having the following structure:
 
    PNG
    media_image1.png
    175
    208
    media_image1.png
    Greyscale

where n is an integer from 10 to 500,000, including all integer number values and ranges therebetween, and at least one R or R' group is a ligand having binding affinity to a pharmaceutical agent.” ([0068], claims 1-2). And “where R and R' are at each occurrence in the polyphosphazene macromolecular domain are independently selected from:

    PNG
    media_image6.png
    340
    864
    media_image6.png
    Greyscale

([0068], claim 4). ANDRIANOV ‘483 further teaches “the hydrophilic domain is poly(ethylene glycol).” (p. 14, line 14)(instant claims 1(i), 7-9, 10: “R’ is a polyethylene glycol group,”),  and that “In the preferred embodiment the membrane disruptive functionalities include carboxylatophenoxy side groups. In the most preferred embodiment the membrane disruptive functionalities include carboxylatoethylphenoxy side groups.” ([0045])(instant claim 1: “anionic ligand,” 3, 5, 10: “carboxylate ligand,” & 11). ANDRIANOV ‘483 teaches “Statement 7. A multifunctional macromolecular carrier according to any one of the preceding Statements, where the hydrophilic macromolecular domain is less than or equal to 40 mole percent of the multifunctional macromolecular carrier and/or the biodegradable domain is greater than or equal to 60 mole percent of the multifunctional macromolecular carrier.” (p. 14, lines 15-18; claim 7)(instant claim 12).
	ANDRIANOV ‘483 teaches Example 1 that “provides a description of preparation of a multifunctional carriers using non-covalent interactions.” and including “Poly[di(carboxylatophenoxy)phosphazene], PCPP (800,000 g/mol) was used as a biodegradable domain containing benzoic acid side groups as both binding ligands and membrane disruptive functions. PEG (100,000 g/mol) was used as a hydrophilic domain.” resulting in the PCPP-PEG multifunctional macromolecular carrier [emphasis added] ([0070] & [0071])(instant claims 5, 8-11).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ANDRIANOV 483’ is that ANDRIANOV 483’ does not expressly teach a multifunctional macromolecular carrier wherein the biodegradable polyphosphazene macromolecular domain comprises a first polyphosphazene and a second polyphosphazene wherein the first polyphosphazene comprises an anionic ligand (e.g. a carboxylatophenoxy) and the second polyphosphazene comprises a cationic ligand (e.g. an ammonium ligand as recited in claims 4, 6, 10-11: “ammonium ligand”). 
	Teasdale et al. is relied on for teaching polyphosphazene chemistry generally, and specifically for teaching the ammonium ligand species poly[(2-dimethylamino ethylamino)phosphazene] (Figure 14a, therein). Harada et al. is cited as teaching 
	Teasdale et al. teaches poly(organo)phosphazenes as drug delivery vehicles (see whole document). Teasdale et al. discloses that “In this review, whilst keeping the demands outlined above in mind, we describe how the inherent properties of polyphosphazenes, coupled with new advances in their chemistry are being used to develop polyphosphazene-based polymer therapeutics.” (p. 163, last paragraph). Teasdale et al. further discloses that “A significant property of poly[(organo)phosphazenes], desirable for many biomedical applications, is the biodegradability of the polyphosphazene backbone.” (p. 166, § 2.2). Teasdale et al. teaches that protein release from degradable polyphosphazene matrices has been reported, and that “The large organic component of most poly[(organo)phosphazenes] means that the phosphorus-nitrogen backbone is shielded and thus polymers take on the chemical properties of the organic substituents. With this in mind, an important group of degradable polyphosphazenes for drug delivery may prove to be polyphosphazenes with N-ethylpyrrolidone groups attached (Figure 8b)” (p. 169, first full paragraph through last paragraph) (compare substituent in Figure 8 to instant claim 4). Teasdale et al. further teaches that “A further important group of polyphosphazenes are carboxylates and in particular the phenoxy carboxylate polymer poly [bis(carboxyphenoxy)phosphazene] (PCPP).” (p. 170, first paragraph; and Figure 9).
	Teasdale et al. teaches polyplexes for gene delivery including cationic polyphosphazenes and that “One of the first polyphosphazenes to be investigated for this purpose is poly[(2-dimethylamino ethylamino)phosphazene] (Figure 14a)(instant claims 4, 6, 10-11: “ammonium ligand”, 6 & 10: X is -NH-). This polymer is reported to degrade in physiological conditions with a half-life of around 24 days.” (p. 175, §3.5, first paragraph). Teasdale et al. further teaches that “Structures of cationic polyphosphazenes tested for gene delivery. R1 and R2 can be varied for the attachment of, for example, tumor targeting ligands or pegylating units.” (p. 176, Figure 14, caption). And that “Similar cationic polyplex structures 
Similar polyplex structures, with diisopropylamino (DPA) and PEG side groups cosubstituted in various amounts have also been investigated for their anti-tumor activity. The ratios of DPA to PEG groups could be tailored so that in the endosomal pH range, the polymers showed enhanced membrane disruptive activity.” (p. 176, last paragraph).
	Harada et al. teaches polyion complex micelles as vehicles for charged compounds (i.e. proteins and nucleic acids) in the field of drug delivery including a pair of oppositely-charged block copolymers with poly(ethylene glycol) segments (see whole document, particularly the title and abstract). Harada et al. teaches polyion complex micelles are produced “through electrostatic interaction between a polyethylene glycol)-polycation block copolymer and a polyethylene glycol) -polyanion block copolymer in an aqueous milieu.” (p. 5294, col. 1, last paragraph)(instant claim 1, “a first polyphosphazene and a second polyphosphazene, […] wherein at least one R or R’ group is an interreacting group and is an anionic ligand, and  […] wherein at least on R or R’ group is an interreacting group and is a cationic ligand.”).
	Harada et al. teaches that “many intensive studies have been carried out on the association of block copolymers in a selective solvent to form polymer micelles with a core-shell structure. Block copolymer micelles are characterized by their size (several tens of nanometers) and stability (low critical association concentration). Further, the inner core may act as a microreservoir for various substances. These unique characteristics offer a special advantage in using micelles of amphiphilic block copolymers in an aqueous milieu for various applications including separation technologies and drug delivery systems (drug targeting).” (p. 5294, col. 1, first paragraph). Harada et al. further teaches that “The formation of a corona of hydrophilic segments surrounding the core of water-incompatible segments is the reason for prevention of progressive aggregation of the core and for stabilization of the micelles of amphiphilic block copolymers in an aqueous milieu. Obviously, this concept of polymer micelle stabilization in an aqueous milieu by the hydrophilic corona can be extended to include macromolecular association through a force other than hydrophobic interaction.” (p. 5294, col. 1, second paragraph).
	Harada et al. concludes that “It is well-known that various charged substances such as ions, proteins, and nucleic acids are selectively concentrated in polyion complex coacervates through electrostatic interaction. This feature is quite feasible for utilizing the polyion complex micelles made from block copolymers as vehicles for charged compounds in the field of drug delivery.” (p. 5298, §Conclusion).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a multifunctional macromolecular carrier for the delivery of a protein drug including a PEGylated polyphosphazene anionic species such as a PCPP-PEG, as suggested by ANDRIANOV ‘483, and further to include a PEGylated polyphosphazene cationic in order to form polymer micelles with a core-shell structure, the inner core acting as a microreservoir for various substances such as a protein drug, and having the advantage of high stability in aqueous milieu, as suggested by Harada et al., and further to utilize a known cationic polyphosphazene such as poly[(2-dimethylamino ethylamino)phosphazene] (Teasdale et al., Figure 14a) which could have been PEGylated, as suggested by ANDRIANOV ‘483 and Teasdale et al., in order to provide an improved multifunctional macromolecular carrier for the delivery of a protein drug including  properties such as improved water solubility, prolongation of serum half-life and lack of immunogenicity.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention per the disclosures of the cited references. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive.
	Applicants maintain that ANDRIANOV ‘483 (Andrianov III) is not available as prior art because it was published after the earliest effective filing date of the instant Application.
	The examiner has responded to Applicants priority claim in the interview dated 29-JUNE-2022 (interview summary attached), as well as hereinabove.  The examiner maintains that the instant claims have an effective filing date of the instant Application (04/30/2018), and the rejection of record is maintained.

Proposed Claim Amendments:
	The examiner suggests the subject matter of claim 10 be incorporated into claim 1, and to further limited the structure consistent with Example 13, particularly indicating that the multifunctional macromolecular carrier is a spontaneously self-assembled stable PEGylated polyelectrolyte complex having a size below 100 nm, and with an electroneutral surface (by zeta potential), as described in the instant Specification, pp. 28-29, paragraphs [0142]-[0143]. The examiner also cites the instant Specification, p. 34, paragraph [0165] indicating that: “Macromolecular modules for the construction of “core-shell” structured nano-assemblies were designed to include three main features — ionic moieties for enabling electrostatic interactions in the core, grafted PEG chains for forming the hydrophilic shell, and hydrolytically labile bonds to facilitate polymer degradation.” for potential limitation of the base claim. The examiner further suggests Applicants consider (further) limiting the subject matter by the weight ratio of the AP-PEG and CP-PEG (i.e. Anionic Polyphosphazene-PEG & Cationic Polyphosphazene-PEG)(instant Specification, pp. 36-38, [0170]-[0172]. The examiner further suggests Applicants consider (further) limiting the subject matter by PEG content in percent (mole or w/w) consistent with Table 1, p. 35). Such amendments would strength Applicants case for allowance of the amended claims over the prior art of record.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner cites Luten et al. (“Water-soluble biodegradable polyphosphazenes for gene delivery,” 2003; Journal of Controlled Release, Vol. 89, pp. 483-497) as pertinent for teaching DMAE and DMAEA side groups on polyphosphazene, and discussing “masking” (see Figure 1, p. 491, col. 2, first paragraph). Leroux et al. (“Preparation of polyion micelles from poly(ethylene glycol)-block-polyions,” 2011, Journal of Controlled Release, Vol. 156, pp. 118-127) is cited as teaching polyion complex micelles (see whole document). Harada et al. (“Supramolecular assemblies of block copolymers in aqueous media as nanocontainers relevant to biological applications,” 2006, Progress in Polymer Science, Vol. 31, pp. 949-982) is cited as teaching self-assembled polymeric micelles and particularly polyion complex micelles formed from charged block copolymers (see whole document, particularly §§5-7).
	Claims 1, 3-13 and 15-20 are pending and have been examined on the merits. Claims  1, 3-13 and 15-20 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619              


/TIGABU KASSA/Primary Examiner, Art Unit 1619